Title: To James Madison from Thomas Jefferson, 13 June 1823
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello June 13. 23.
        
        I communicated to you a former part of a correspondence between Judge Johnson of Charleston and myself, chiefly on the practice of caucusing opinions which is that of the supreme court of the US. but on some other matters also, particularly his history of parties. In a late letter he asks me to give him my idea of the precise principles & views of the Republicans in their oppositions to the Federalists, when that opposition was highest, also my opinion of the line dividing the jurisdiction of the general and state

governments, mentions a dispute between Genl. Washington’s friends and mrs. Hamilton as to the authorship of the Valedictory, and expresses his concurrence with me on the subject of seriatim opinions. This last being of primary importance I inclose you a copy of my answer to the judge, because, if you think of it as I do, I suppose your connection with judge Todd, and your antient intimacy with judge Duval might give you an opening to say something to them on the subject. If Johnson could be backed by them in the practice, the others would be obliged to follow suit, and this dangerous engine of consolidation would feel a proper restraint by their being compelled to explain publicly the grounds of their opinions. What I have stated as to the Valedictory, is according to my recollection; if you find any error, it shall be corrected in another letter. When you shall have read the inclosed, be so good as to return it, as I have no other copy.
        The literary board have advanced 40,000. D. and will retain the balance for us as requested until the end of the year, and the building is going on rapidly. Ever and affectionately yours.
        
          Th: Jefferson
        
      